DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 10 March 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 7–12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0206354 (effectively filed 19 January 2017) (“Yoon”); US Patent Application Publication 2019/0166422 (filed 14 April 2017) (“Cho”); and US Patent Application Publication 2015/0003663 (published 01 January 2015) (“Biessy”).
Claims 4, 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon; Cho; Biessy; US Patent Application Publication 2017/0034323 (published 2 February 2017) (“Sun”); and either US Patent 9,761,988 (patented 12 September 2017) (“Lin”) or US Patent Application Publication 2009/0116658 (published 07 May 2009) (“An”).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon, Cho, Biessy, Sun and US Patent Application Publication 2017/0353783 (filed 09 December 2015) (“Hou”).
Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Yoon, Cho, Biessy and Sun.
Claim 1 is drawn to “a portable electronic device.” The following table illustrates the correspondence between the claimed portable electronic device and the Yoon reference.
Claim 1
The Yoon Reference
“1. A portable electronic device, comprising:
The Yoon reference describes an electronic device 300/400, like a smart phone, that is manufactured to be water repellent. Yoon at Abs., ¶¶ 2, 4, 5, 115, 116, 123, 124, FIGs.3a, 4.
“a device housing having an opening;
Yoon’s electronic device includes a housing 410/560 that includes a speaker opening 411/561. Id. at ¶¶ 130, 136, FIG.4, 5B.
“an audio component having an audio component housing that is disposed within the device housing,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in electronic device housing 410/560. Id. at ¶ 137, FIG.5B.

Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port. Id. at ¶ 138, FIG.5B.
Yoon’s housing 510 does not include a sensor opening.
“the port disposed adjacent to the opening in the device housing to allow flow of air and sound between an internal cavity of the audio component housing and an environment outside the device housing through the opening via the port;
Yoon’s opening 5112 is positioned adjacent to speaker opening 411/561 to allow the flow of air and sound between internal cavity 511 and the environment outside housing 510. Id. at ¶ 138, FIGs.4, 5B.
“an audio component membrane disposed entirely within the internal cavity of the audio component housing; and
Yoon’s speaker 480/500 includes a speaker module 520 having a diaphragm/membrane contained within speaker housing 510, between top plate 5111 and bottom plate 5121. Id. at FIG.5B.
“a pressure sensor disposed in a main cavity of the device housing,
Yoon’s speaker 480/500 does not include a corresponding pressure sensor. See id. at FIG.5B.
“wherein the audio component is placed over an audio circuitry including signal processing circuitry configured to receive a control signal from a processor of the portable electronic device .”
Yoon’s speaker 480/500 also does not include signal processing circuitry placed below speaker module 520. See id. at FIG.5B.

Table 1
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed portable electronic device. The differences between the two devices concern the claimed addition of a sensor 
Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Id. at ¶ 44, FIG.3. The amplifier receives signals from a host circuit of a mobile device and amplifies the audio signals that drive voice coil 170. Id. The simple use of this known module would have resulted in including signal processing circuitry below Yoon’s module 520. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the main cavity is sealed to prevent ingress of liquid into the main cavity.”
Similarly, Yoon’s housing 410/560 encloses a main cavity (containing speaker 500) that is sealed against liquid by sealing members 430 and 460. 
Claim 3 depends on claim 2 and further requires the following:
“wherein the audio component housing is disposed within the main cavity of the device housing.”
Speaker housing 510 is similarly contained within the main cavity of electronic device housing 410 and aligned with speaker hole 411. Yoon at ¶ 137, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the [sic, an] encapsulation layer is configured to prevent ingress of the liquid into the main cavity of the device housing through the sensor opening.”
Yoon and Cho do not describe an encapsulation layer over Cho’s sensor opening 590. The Sun reference, however, describes a speaker module that, like Cho’s speaker module, includes an opening 22 to accommodate a sensor 50. Sun at ¶¶ 25–27, FIGs.1, 2. Cho suggests fixing sensor 50 in opening 22 with adhesive and covering opening 22 with the adhesive to prevent liquid from transferring between the inside and outside of the speaker’s housing 20. Id. The prior art includes multiple examples of how to fix and seal a component to a housing. See, e.g., An at FIG.1B; Lin at FIGs.4, 5. What these two examples include in common is the use of an encapsulation layer of sealing adhesive that covers an exposed surface of the component while filling in the spaces between the component and the housing. These prior art teachings would have reasonably suggested to one of ordinary skill in the art at the time of the invention fixing a pressure sensor in Cho’s sensor opening 590 and using a suitable amount of adhesive to fix the sensor within opening 590 while covering and sealing opening 590, forming the claimed encapsulation layer. For the foregoing reasons, the combination of the Yoon, Cho, Biessy, Sun and An/Lin references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the pressure sensor is mounted onto an external surface of the audio component housing adjacent the sensor opening.”
The Cho and Sun references reasonably suggest fixing a sensor to an external surface of Yoon’s speaker housing 510. For example, the Cho reference describes including an opening 590 in a speaker housing 510 in which a sensor 520 is fixed. Cho at ¶ 63, FIG.5. Though the reference does not describe the surface to which the sensor is fixed, FIG.10 plainly shows that sensor 520/1020 is fixed in a position proximate to the external surface of housing 510/1010. Id. at ¶¶ 77–79, FIG.10B. Moreover, the Sun reference suggests using glue to fix a sensor 50 to a housing 20 and to seal the housing opening 22 that accommodates sensor 50. Sun at ¶ 26, FIGs.1, 2. Together then, the Cho and Sun references suggest using glue to fix sensor 50 to a surface of a speaker housing proximate to an external surface and using the glue to seal the speaker housing’s opening. This reasonably suggests fixing the sensor to any near, available surface, such as the proximate external surface. Doing so would predictably prevent moisture from entering the speaker housing since the external surface is sealed without preventing the sensor from communicating with the external environment. For the foregoing 
Claim 6 depends on claim 4 and further requires the following:
“wherein at least a portion of the pressure sensor is disposed within the sensor opening.”
The Cho and Sun references both similarly suggest positioning a sensor in a sensor opening. Cho at FIGs.5, 10; Sun at FIGs.1, 2. For the foregoing reasons, the combination of the Yoon, Cho, Biessy, Sun and An/Lin references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the internal cavity of the audio component housing comprises a first chamber adjacent the port, a second chamber having the audio component membrane disposed therein, and a third chamber disposed on an opposing side of the second chamber from the first chamber.”
Yoon’s speaker housing 510, like the claimed audio component housing, includes an opening space 5112, a space 511 above the membrane of speaker 520 and a back chamber below the speaker’s membrane. Yoon at ¶¶ 136–139, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the sensor opening in the audio component housing is formed in a wall of the first chamber.”
Likewise, the Cho reference describes a sensor opening 590 located near a front volume 470b and connected to the volume by a channel 460b. 
Claim 9 depends on claim 1 and further requires the following:
“wherein the audio component is a speaker.”
Yoon similarly describes element 480/500 as a speaker. Yoon at ¶¶ 130, 133, FIGs.4, 5. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the audio component is a microphone.”
Yoon similarly describes element 480/500 as a microphone. Yoon at ¶¶ 6, 114, FIGs.4, 5. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 11 is drawn to “a portable electronic device.” The following table illustrates the correspondence between the claimed portable electronic device and the Yoon reference.
Claim 11
The Yoon Reference
“11. A portable electronic device, comprising:
The Yoon reference describes an electronic device 300/400, like a 

Yoon’s electronic device includes a housing 410/560 that includes a speaker opening 411/561. Id. at ¶¶ 130, 136, FIG.4, 5B.
“an audio component having an audio component housing that is disposed within the device housing,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in electronic device housing 410/560. Id. at ¶ 137, FIG.5B.
“the audio component housing having a port and an internal cavity defined by an inner wall of the audio component housing,
Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port, and further includes an internal cavity 511 defined on the top by the inner surface of first plate 5111. Id. at ¶ 138, FIG.5B.
“wherein the port is disposed adjacent to the opening in the device housing to allow flow of air and sound between the internal cavity of the audio component housing and an environment outside the device housing through the opening via the port; and
Yoon’s opening 5112 is positioned adjacent to speaker opening 411/561 to allow the flow of air and sound between internal cavity 511 and the environment outside housing 510. Id. at ¶ 138, FIGs.4, 5B.
“a pressure sensor disposed in a main cavity of the device housing,
Yoon’s speaker 480/500 does not include a corresponding pressure sensor.
“wherein the audio component is placed over an audio circuitry including signal processing circuitry configured to receive a control signal from a processor of the portable electronic device. 
Yoon’s speaker 480/500 also does not include signal processing circuitry placed below speaker module 520. See id. at FIG.5B.

Table 2
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed portable electronic device. The differences between the two devices concern the claimed addition of a sensor opening, a corresponding pressure sensor in communication with the sensor opening and signal processing circuitry. These differences are not patentably significant.
Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Yoon’s speaker 500 includes a speaker module 520. The Yoon reference omits most of the details concerning the module, depicting it in a simple outline. One of ordinary skill in the art would have accordingly chosen a suitable speaker, such as the miniature loudspeaker module described by the Biessy reference. Biessy’s loudspeaker module is designed for use in a mobile device, like the smart phone described by Yoon. Biessy at ¶¶ 1, 2, FIG.3. Biessy’s speaker module is notable because it includes an integrated amplifier located below diaphragm 180 and magnet 150 and in a central opening formed in yoke 123. Id. at ¶ 44, FIG.3. The amplifier receives signals from a host circuit of a mobile device and amplifies the audio signals that drive voice coil 170. Id. The simple use of this known module would have resulted in including signal processing circuitry below Yoon’s module 520. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the pressure sensor comprises a pressure sensing element mounted in a recess in the inner wall.”

Claim 13 depends on claim 12 and further requires the following:
“further comprising at least one contact on the audio component housing for communication with the pressure sensor, and at least one contact on the audio component housing for communication with control circuitry for an audio component membrane disposed entirely within the audio component housing.”
The Yoon and Cho references do not describe how to electrically communicate with Cho’s sensor 590 and Yoon’s speaker 500. The Sun reference suggests including a flexible PCB (FPCB) 40 within a speaker housing 20 to route signals from sensor 50 and to speaker 30. Sun at ¶ ¶¶ 25–27, FIG.1. Moreover, the Hou reference describes a speaker module whose lower housing 10 includes a positioning columns 14 to secure a FPCB used to communicate with speaker 30 on the exterior of housing 10. Hou at ¶ 35, FIGs.1, 3. These teachings would have reasonably suggested using a similar technique in the combination of Yoon and Cho. For the foregoing reasons, the combination of the Yoon, Cho, Biessy, Sun and the Hou references makes obvious all limitations of the claim.
Claim 14 depends on claim 11 and further requires the following:
“further comprising a sealing member between the port of the audio component housing and the device housing.”

Claim 15 depends on claim 11 and further requires the following:
“further comprising electrical routing within the [[inner]] internal cavity or embedded within the audio component housing for routing pressure signals from the pressure sensor.”
The Yoon and Cho references do not describe how to electrically communicate with Cho’s sensor 590. The Sun reference suggests including a flexible PCB (FPCB) 40 within a speaker housing 20 to route signals from sensor 50 and to speaker 30. Sun at ¶ ¶¶ 25–27, FIG.1. This would have reasonably suggested using a similar technique in the combination of Yoon and Cho. For the foregoing reasons, the combination of the Yoon, the Cho, the Biessy and the Sun references makes obvious all limitations of the claim.
Claim 16 is drawn to “a smart phone.” The following table illustrates the correspondence between the claimed smart phone and the Yoon reference.
Claim 16
The Yoon Reference
“16. A smart phone, comprising:
The Yoon reference describes an electronic device 300/400, like a smart phone, that is manufactured to be water repellent. Yoon at Abs., ¶¶ 2, 4, 5, 115, 116, 123, 124, FIGs.3a, 4.

Yoon’s electronic device includes a housing 410/560 that includes a speaker opening 411/561. Id. at ¶¶ 130, 136, FIG.4, 5B. Yoon’s housing 410/560 encloses a main cavity (containing speaker 500) that is sealed against liquid by sealing members 430 and 460. Id. at ¶¶ 5, 6, 129, FIGs.4, 5B.
“processing circuitry disposed within the sealed internal cavity;
Device 300/400 includes processing circuitry 120. Id. at ¶ 48.
“a speaker having a speaker housing disposed within the sealed internal cavity,
The Yoon reference describes a speaker 480/500 having a housing 510 contained in electronic device housing 410/560. Id. at ¶ 137, FIG.5B.
“wherein the speaker housing includes a port sealingly coupled to the opening in the device housing, a first chamber adjacent the port, a second chamber adjacent the first chamber, and a speaker membrane in the second chamber; and
Yoon’s speaker housing 510 includes an opening 5112, which is a speaker hole, or port. Id. at ¶ 138, FIG.5B. The Yoon reference describes including a sealing member 540, 541, 542 between port 5112 and device housing 560. Id. at ¶ 139, FIG.5B.
Yoon’s speaker housing 510, like the claimed audio component housing, includes an opening space 5112, a space 511 above the membrane of speaker 520 and a back chamber below the speaker’s membrane. Id. at ¶¶ 136–139, FIG.5B.
“a pressure sensor disposed in a main cavity of the device housing,
Yoon’s speaker 480/500 does not include a corresponding pressure sensor.
“wherein the speaker is placed over a speaker circuitry including signal processing circuitry configured to receive a control signal from the processing circuitry. 
Yoon’s speaker 480/500 also does not include signal processing circuitry placed below speaker module 520. See id. at FIG.5B.

Table 3
The table above shows that the Yoon reference’s electronic device corresponds very closely to the claimed smart phone. The differences between the two devices concern the claimed addition of a sensor opening, a corresponding pressure sensor in communication with the sensor opening and signal processing circuitry. These differences are not patentably significant.
Yoon’s electronic device is configured with a speaker 480/500 that is contained inside the device’s housing 410/560. Yoon at ¶¶ 134, 136, FIGs.5A, 5B. The Cho reference describes a speaker for use in an electronic device, like the smart phone described by Yoon. Cho at ¶¶ 1–5, 27. Cho recognizes that smart phones may include a speaker and an environment sensor, such as a pressure sensor. Cho at ¶¶ 28, 38. 47, 51. To limit the number of housing openings and the space needed to accommodate the speaker and sensor, Cho describes a speaker module that integrates a speaker and sensor together. Cho at ¶¶ 1–7, 51–63, FIG.4B, 5. The speaker housing 510 is provided with an opening 590 to accommodate a sensor 520. Id. Sensor 520 communicates with the environment through speaker opening 531, path 470b and path 460b and an opening in the top of housing 510. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Yoon’s speaker 480/500 to include a sensor opening, like the sensor opening 590 described by Cho. It would have also been obvious to place any desired type of sensor, including a pressure sensor like Cho’s sensor 590, in the opening. The sensor would then communicate with the environment through the sensor opening, internal channels—e.g., Cho’s channels 460b, 470b—that lead to Yoon’s speaker opening 5112 and an opening 411/561 in the electronic device housing 410/560.
Yoon’s speaker 500 includes a speaker module 520. The Yoon reference omits most of the details concerning the module, depicting it in a simple outline. One of ordinary skill in the art would have accordingly chosen a suitable speaker, such as the miniature loudspeaker module described by the Biessy reference. Biessy’s loudspeaker module is designed for use in a mobile device, like the smart phone described by Yoon. Biessy at ¶¶ 1, 2, FIG.3. Biessy’s speaker module is notable because it includes an integrated amplifier located below diaphragm 180 and magnet 150 and in a central opening formed in yoke 123. Id. at ¶ 44, FIG.3. The amplifier receives signals from a host circuit of a mobile device and amplifies the audio signals that drive voice coil 170. Id. The simple use of this known module would have resulted in including signal processing circuitry below Yoon’s module 520. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises a third chamber that forms a back volume for the speaker.”
Yoon’s speaker 500 includes a back volume behind the membrane of speaker module 520. Yoon at ¶ 138, FIG.5B. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 18 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises an opening and an external surface and wherein the pressure sensor is located adjacent the opening in the speaker housing and includes at least a portion in contact with the external surface.”
The Cho and Sun references reasonably suggest fixing a sensor to an external surface of Yoon’s speaker housing 510. For example, the Cho reference describes including an opening 590 in a speaker housing 510 in which a sensor 520 is fixed. Cho at ¶ 63, FIG.5. Though the reference does not describe the surface to which the sensor is fixed, FIG.10 plainly shows that sensor 520/1020 is fixed in a position proximate to the external surface of housing 510/1010. Id. at ¶¶ 77–79, FIG.10B. Moreover, the Sun reference suggests using glue to fix a sensor 50 to a housing 20 and to seal the housing opening 22 that accommodates sensor 50. Sun at ¶ 26, FIGs.1, 2. Together then, the Cho and Sun references suggest using glue to fix sensor 50 to a 
Claim 19 depends on claim 16 and further requires the following:
“wherein the speaker housing comprises an opening and wherein the pressure sensor is located at least partially within the opening.”
Similarly, the Cho reference suggests positioning a pressure sensor in an opening of an inner wall. Cho at ¶¶ 61–63, FIG.5. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.
Claim 20 depends on claim 16 and further requires the following:
“wherein the pressure sensor is formed on an inner wall of the first chamber.”
Similarly, the Cho reference suggests positioning a pressure sensor in a recess of an inner wall. Cho at ¶¶ 61–63, FIG.5. For the foregoing reasons, the combination of the Yoon, the Cho and the Biessy references makes obvious all limitations of the claim.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Issues under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4–6 are rejected under 35 U.S.C. § 112(b) as being indefinite.
Claim 4 recites the limitation "the encapsulation layer" in the first and second lines of the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 6 depend on claim 4 and accordingly include the same problem. Appropriate correction is required. No new matter may be added.
Additional Citations
US 2020/0275214
Examples of an encapsulation layer (FIG.3)
US 2015/0292954
Examples of an encapsulation layer (FIG.4B)
US 2017/0131169
Examples of an encapsulation layer (FIGs.6A–6E)

Table 4
Response to Applicant’s Arguments
The Reply (10 March 2020) amended the independent claims, requiring that the claimed pressure sensor is disposed in a main cavity of the device housing, wherein an encapsulation layer is formed over the sensor in the main cavity. This amendment is addressed in the updated rejections contained within this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/25/2021